IN THE SUPREME COURT OF THE STATE OF DELAWARE

 PAUL WINTERS,                            §
                                          §
       Defendant Below,                   §   No. 239, 2022
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1810002794 (K)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: September 7, 2022
                          Decided:   September 26, 2022

                                   ORDER

      On July 8, 2022, the Court received a document from the appellant suggesting

that he desired to appeal a decision of the Superior Court. On July 11, 2022, the

Senior Court Clerk sent the appellant letters directing him to complete and sign an

official Form A notice of appeal by July 26, 2022, and to pay the filing fee or to file

a motion and affidavit to proceed in forma pauperis by the same date. The appellant

did not respond to those letters. On August 8, 2022, the Senior Court Clerk issued

a notice, sent by certified mail, directing the appellant to show cause why his appeal

should not be dismissed for failure to pay the filing fee or file a motion to proceed

in forma pauperis and for failure to file an official Form A notice of appeal. The

postal service returned the August 8 as undeliverable. On August 22, 2022, the

Senior Court Clerk obtained an updated address for the appellant and resent the
notice to show cause to the new address by certified mail. On August 26, 2022, the

Court received the certified-mail receipt indicating that the August 22 notice was

delivered on August 24, 2022. The appellant having failed to respond to the notice

to show cause within the required ten-day period, dismissal of this action is deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




                                         2